Citation Nr: 0839232	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to increased rating in excess of 20 percent for 
service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota in which the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (0 percent) disability rating.  The RO also 
denied service-connection for tinnitus and Post-Traumatic 
Stress Disorder (PTSD), and continued the veteran's service-
connected lumbar spine disability at 20 percent disabling.  
In his December 2004 Notice of Disagreement (NOD) the veteran 
indicated that he wished to appeal all issues referenced in 
the November 2005 rating decision with the exception of 
bilateral hearing loss.  However, during the course of this 
appeal, the veteran was awarded service-connection for PTSD 
and tinnitus, and he has not since disagreed with either the 
disability rating or effective dates assigned for those 
awards.  Consequently, the sole issue remaining on appeal 
before the Board is the claim of entitlement to an increased 
rating for the veteran's service-connected lumbar spine 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his service-connected lumbar spine 
disability warrants a higher evaluation.  Having reviewed the 
claims file, the Board finds that additional development is 
necessary prior to the adjudication of this claim.  In 
particular, the veteran's representative has specifically 
asserted that the veteran's disability has increased in 
severity since his most recent October 2005 VA examination.  
See October 2008 Informal Hearing Presentation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is entitled to a new VA 
examination where there is evidence, including his or her 
statements, or those of the representative, that the 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  As the representative in this case 
has asserted that the veteran's disability has worsened since 
the last examination, this claim must be remanded in order to 
afford the veteran a new VA examination to determine the 
current severity of his service connected lumbar spine 
disability.

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
file all outstanding records of VA 
treatment pertaining to the veteran's 
lumbar spine disability since October 
2005.  If any requested records are 
not available, or the search for any 
such records otherwise yields 
negative results, that fact must 
clearly be documented in the claims 
file.

2.	Provide the veteran with a VA 
examination in order to determine the 
current severity of his lumbar spine 
disability.  The claims folder must 
be made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The 
examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and 
all clinical findings should be 
reported in detail.  The complete 
rationale for any opinions expressed 
should be provided.

3.	Readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the February 
2006 statement of the case (SOC).  If 
the benefit sought remains denied, 
the veteran should be provided a 
SSOC.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




